DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, was examined under the first inventor to file provisions of the AIA .  

Response to Arguments
Applicant’s arguments, see Remarks filed 15 September 2021 at pages 12 to 13, with respect to the 35 U.S.C. 112(a) have been fully considered and found persuasive.  The 35 U.S.C. 112(a) rejections of Claims 1, 2, 6, 7, 14, 15, and 17 have been withdrawn. 

Reasons for Allowance
The following is Examiner’s statement of reasons for allowance: 
Independent claims 1 and 12, and the respective dependent claims, are drawn to the general notion of a display driver integrated circuit controlling operation of source line, or data line drivers. 
Independent claim 17, and its dependent claims, are drawn to the general notion of a display device operated according to the functions of a claim 1 or claim 12 display driver integrated circuit. 
Even though all of the features as claimed in the instant application were available in the prior art, of particular significance is that no single prior art reference or reasonable combination of prior art references was found to disclose all of the following 
The particularly-significant, distinguishing structural and functional features are a display driving integrated circuit containing a timing controller controlling a plurality of switches in a switching circuit to reconfigure first and second source drivers to perform one of: a first switching operation of controlling the plurality of switches such that the first inverting input terminal and the first output terminal are connected with the first pad, a first decoding voltage is applied to the first non-inverting input terminal, the second inverting input terminal and the second output terminal are connected with the second pad, and a second decoding voltage is applied to the second non-inverting input terminal, and a second switching operation of controlling the plurality of switches such that a sensing reference voltage is applied to the first non-inverting input terminal and the second non-inverting input terminal, the first output terminal and the second output terminal are connected with an output node, and the first inverting input terminal and the second inverting input terminal are connected with one pad of the first and second pads, when this structural and functional feature is considered with all other structural and functional features in each of the respective claims.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.  
 
Conclusion
References found pertinent to the instant Office Action but not cited in rejection are collected in the attached PTO-892 form and described below:
Bi; Yafei et al., US 20170103703 A1, describes a display driving integrated circuit containing a gate driver, a timing controller controlling a source driver’s plurality of amplifiers to drive signals onto a plurality of data lines and a receive pixel information on a plurality of switched sense lines, each coupled to an analog to digital converter producing a digital representation of the converted pixel information and implying a memory storing the converted pixel information (see Figs. 7, 12, 34), but does not describe a single, switch-configured amplifier time-sequentially driving the display data signal and receiving the pixel information signal;
Min; Ung-Gyu et al., US 20100073335 A1, describes a display driving circuit  containing a memory storing the converted pixel information (see Fig. 2, [0051]-[0055]), but does not describe a single, switch-configured amplifier time-sequentially driving the display data signal and receiving the pixel information signal;
Chaji; Gholamreza et al., US 20170140687 A1, describes a display driving circuit applying more than one level of reference voltage to an amplifier’s non-inverting input (see Figs. 1, 2, 3, [0030], [0054], [0055], [0067], [0083]), but does not describe a single, switch-configured amplifier time-sequentially driving the display data signal and receiving the pixel information signal.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J EURICE whose telephone number is (571)270-5957.  The examiner can normally be reached on weekdays from about 6:00 AM to 2:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C. Lee can be reached on 571 272 2963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Michael J Eurice/Primary Examiner, Art Unit 2693